DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11th, 2022 has been entered.
 This action is in response to the amendments filed on July 11th, 2022. A summary of this action:
Claims 1-4, 10-13, 16-25 have been presented for examination.
Claims 1, 13, and 19 were amended
Claims 20-25 are newly added
Claims 10-12 and 16 are objected to because informalities
Claims 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-4, 10-13, 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 
Claim(s)  1-4, 10-13, 16-19, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, "Stabilization, Extension and Unification of the Lattice Boltzmann Method Using Information Theory", PhD Dissertation, University of Toronto, 2016 in view of Crooks et al., “Measures of trajectory ensemble disparity in nonequilibrium statistical dynamics”, 2011
Claims 20-21 are not rejected under § 103
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the Claim Objections
	In view of the amendments, the objection is withdrawn. New objections are presented below.

Regarding the Specification Objection
	In view of the amendments to the abstract, and ¶ 56 of the instant disclosure as originally filed, the objection to the specification is withdrawn. 

Regarding the § 112(b) Rejection
	In view of the amendments, the rejection is withdrawn. New rejections under § 112 are presented below, as was necessitated by amendment. 

Regarding the § 101 Rejection
	The rejection is maintained, and has been updated below as was necessitated by amendment. 

Applicant submits (remarks, page 22): “Applicant's Specification teaches that the invention provides an improved method for simulating fluid flow around a real object, such as a car. The method achieves this by applying specific rules and mathematical relationships whereby the method results in a more stable fluid simulation method. In part, the improvement that is achieved by Applicant's invention is accomplished by incorporating specific entropy-based concepts into the rule relationships, namely Tsallis divergence and Renyi divergence, that provide greater stability and greater accuracy that rivals analytical techniques (See
Specification, paras. 0008; 00140-00148; Figs. 3-6). Applicant's method provides a stable, more accurate simulation model for fluid flow around real objects that can be viewed by skilled artisans as a physical display to facilitate understanding how an object interacts with a fluid through which it is moving, or around which a fluid moves.” 

Examiner’s Response: The Examiner respectfully disagrees that this alleged improvement amounts to an improvement to technology.
	Specifically, as disclosed in the specification as cited by the applicant, and as stated above in similar form, this is an improvement in the judicial exception alone, i.e. an improvement in the mathematical concept itself. 
	See MPEP § 2106.04(I): “"the novelty of the mathematical algorithm is not a determining factor at all"”, see MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception.”, see MPEP § 2106.04(I): “"a new abstract idea is still an abstract idea"”. 
	In regards to the alleged features such as “…a physical display…” – the claims do not recite any step of displaying; and furthermore see MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”.

Applicant submits (Remarks, page 24): “Applicant submits that the rejection under Section 101 is conclusory at best, and without a well-reasoned explanation for concluding unpatentability, especially regarding the analysis under Step 2A, Prong 2 and/or Step 2B.”
Examiner’s Response: See MPEP § 2106.04(a): “Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above… If the identified limitation(s) falls within at least one of the groupings of abstract ideas, it is reasonable to conclude that the claim recites an abstract idea in Step 2A Prong One” – see the rejection, which identified which specific limitations were the abstract idea, which grouping those limitations fall under, and therefore it was reasonable to conclude that the claims recite an abstract idea. 
	The additional elements to the claim were also identified and considered under step 2A, prong 2, and step 2B, as per the rejection. 

Applicant submits (Remarks, pages 24-25): “The abstract idea exception applies when an invention seeks to patent a result without consideration for what process or machinery would accomplish the result. The judicial exception to patentability is designed to prevent claims that cover a result where it matters not by what process or machine the result is accomplished (Alice, at 2353 et seq.). Applicant's invention is not directed to a result or effect per se, but rather provides a specific rule-based method for simulating fluid flow around a real object that allows users to visualize the interaction of real objects with fluids… Applicant's invention would be clearly understood by a skilled artisan to be directed at the creation of a simulation model of fluid flow around a real object, such as a car, which can be viewed and used in designing more efficient interactions between real objects and fluids

Examiner’s Response: The Examiner respectfully disagrees. See MPEP § 2106(I): “Likewise, eligibility should not be evaluated based on whether the claim recites a "useful, concrete, and tangible result," State Street Bank, 149 F.3d 1368, 1374, 47 USPQ2d 1596, 1602 (Fed. Cir. 1998) (quoting In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1545, 1557 (Fed. Cir. 1994)), as this test has been superseded. In re Bilski, 545 F.3d 943, 959-60, 88 USPQ2d 1385, 1394-95 (Fed. Cir. 2008) (en banc), aff'd by Bilski v. Kappos, 561 U.S. 593, 95 USPQ2d 1001 (2010).” As to the particular method claimed, see the rejection for the rationale that was relied upon. 
	As to the alleged feature of visualizing the interaction of real objections with fluids, and a car – these features are unclaimed, and it is improper to import limitations from the disclosure into the claims.

Applicant submits (Remarks, page 25): “Applicant's Specification clearly conveys to a skilled artisan that the invention provides practical applications across multiple technologies and industries including, for example, automobile or aircraft design to reduce frictional drag and improve fuel efficiency, thereby saving time and money.”
Examiner’s Response: The Examiner respectfully disagrees – these are unclaimed, and even if they were claimed see MPEP § 2106.04(d): “The courts have also identified limitations that did not integrate a judicial exception into a practical application: … Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).”
	In addition, the alleged improvements in this argument have no express basis in the disclosure (e.g. see ¶ 56 which recites: “…For example, in simulating the air flow around a car…”), and furthermore they are merely a “bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art” (MPEP § 2106.05(a)).

Applicant Submits (Remarks, page 25): “Applicant's Specification teaches that the invention provides an improvement over existing technology. For instance, shock wave test data is presented showing that the invention provides improvement over a conventional Boltzmann method, that rivals the gold-standard method of Riemann analytical solution…”
Examiner’s Response: The Examiner respectfully disagrees – an improved mathematical concept is still a mathematical concept. MPEP § 2106.04(I): “"a new abstract idea is still an abstract idea"”.

Applicant Submits (Remarks, pages 25-26): “Non-limiting examples of additional elements, or additional elements in combination with the judicial exceptions included in instant claim 1 are as follows:…”
 Examiner’s Response: The Examiner respectfully disagrees – see the rejection below for how the presently amended claims are rejected under § 101, including as to how the additional elements were considered.  

Applicant Submits (Remarks, page 27): “Additional elements that represent well-understood, routine, conventional activity may integrate a judicial exception into a practical application…Applicant submits that the Examiner has overlooked or ignored the additional elements described in the claims of the present invention in violation of the requirements under Step 2A Prong Two. Applicant's invention is directed at a method for simulating real fluid flow around a real object which includes a plurality of elements, or additional elements, that provide the improvement…”
 Examiner’s Response: The Examiner respectfully disagrees – see the rejection below for how the presently amended claims are rejected under § 101, including which elements are additional, and which are part of the abstract idea itself. The Examiner did not ignore additional elements as alleged, but specifically pointed out in the rejection which elements were additional and how they were considered under both step 2A prong 2 and step 2B. 
To clarify, MPEP § 2106.04(d)(I): “The courts have also identified limitations that did not integrate a judicial exception into a practical application:  • Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);  • Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and   • Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).”

Applicant Submits (Remarks, page 28): “…Applicant challenges the Examiner's position as being
a conclusion without a well-reasoned argument, explanation, or basis of support.…”
 Examiner’s Response: The Examiner respectfully disagrees – the Examiner pointed out distinctly which limitations were considered as part of the abstract idea, and which were additional elements, and what those additional elements were considered as under Step 2A prong 2 and step 2B – from this evaluation, the conclusions stated were reached. See the MPEP citations that were cited as part of the rejection, at each step and consideration, for additional clarification. 

Applicant Submits (Remarks, page 28): “In evaluating the patentability of Applicant's invention under Step 2A, Prong Two, the Examiner cites certain limitations in claim 1 (i.e. "for optimally simulating fluid flow"; "fluid flow"; and "fluid") linking the use of an alleged judicial exception, but merely asserts that there are no additional elements that integrate the judicial exception into a practical application...…”
 Examiner’s Response: See the rejection. These were generally linking the claimed invention to a field of use/technological environment, and the remaining limitations were part of the abstract idea itself. See MPEP § 2106.04(d)(I): “The courts have also identified limitations that did not integrate a judicial exception into a practical application:  …  • Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).” – hence, the stated conclusion was reached. 

Applicant Submits (Remarks, pages 28-30): “However, both the Federal Circuit and the MPEP have recognized that patent eligibility is not precluded simply because an improvement to a technology arises, for example, from claims to mathematically-based concepts or rule-based
methods… MPEP recognizes the McRO decision as precedential in establishing examination procedures under Section 101. In addressing McRO, the MPEP expressly recognizes that claims directed at an "automatic [sic] lip synchronization and facial expression animation method were directed to an improvement in ... technology and not directed to an abstract idea"”
 Examiner’s Response: McRo is not analogous to the present claims. MPEP § 2106.05(a): “For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea”  - the present claims do not recite such particular rules, nor is there a discussion of the rules recited in the claims are automating specific tasks that previous could only be performed subjectively by humans. 

Applicant submits (Remarks, pages 30-31): “By analogy with the analysis of McRO, Applicant argues that the present invention also does not constitute an abstract idea or any other type of judicial exception.” 
Examiners Response: See above, McRo is not analogous. 

Applicant submits (Remarks, page 31): “Even if Applicant's invention were properly construed to fall under a judicial exception (which Applicant denies), under Step 2A, Prong 2 and/or Step 28 the invention would still be patent-eligible by providing an improvement to an existing technology, and/or by amounting to significantly more than an abstract idea.” 
Examiners Response: See above, this is an improvement in the judicial exception alone. As was stated above, a new abstract idea is still an abstract idea. 

Applicant submits (Remarks, page 32): “The rejection fails to properly consider the claimed invention as a whole, including all additional elements, whether or not they are conventional.
As discussed in MPEP 2106.04(d)(1 ), elements that represent well-understood, routine, conventional activity may integrate a judicial exception into a practical application..” 
Examiners Response: See the rejection below, and see above for how the additional elements were considered in step 2A prong 2 and step 2B. See MPEP § 2106.04(d)(I): “The courts have also identified limitations that did not integrate a judicial exception into a practical application…• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).”

Regarding the § 103 Rejection
In view of the amendments and newly cited prior art, the rejection is withdrawn and a new grounds of rejection is set forth below.
As the previously relied upon Wilson reference is still relied upon, the Examiner has responded to the arguments below:

Applicant submits (Remarks, page 34): “Here, the rejection fails to establish a credible motivation to combine the teachings of the cited references. In particular, no motivation has been established to combine Tsallis with the other cited references, let alone any teaching, suggestion, or motivation to combine Renyi entropy and/or Tsallis entropy with the teachings of Wilson.”
Examiner’s Response. The Examiner respectfully disagrees – see the previous rejection for the motivations to combine. This argument is moot with regards to the present rejection, as the combination of prior art relied upon is different. 

Applicant submits (Remarks, page 34): “Applicant notes, for example, that Tsallis fails to recognize, or even suggest, the problem that Applicant's invention addresses. Tsallis is a generalized review article that addresses Boltzmann-Gibbs statistical mechanics and the application of information theory thereto, including concepts of entropy… Applicant submits that since Tsallis failed to recognize the problem addressed by Applicant's invention, there would have been no reasonable motivation to combine Tsallis with Wilson or He, or to modify the teachings of Wilson and/or He with…”
Examiner’s Response. First, this argument is moot because Tsallis is no longer relied upon. 
	Second, see MPEP § 2141.01(I): “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)… In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem…In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the [instant] specification…”  
	Tsallis was considered analogous because:
1) it is in the same field of statistical mechanics as the instant invention (e.g. the claims recite “probability distribution” and ¶ 2 of the disclosure states: “The present disclosure of invention relates a method for simulating fluid flow using Tsallis entropy and Renyi entropy…” – the Examiner notes that Tsallis reference is the same Tsallis as Tsallis entropy is named for); and 
2) it is reasonably pertinent to the problem faced by the inventor – see ¶ 25 of the disclosure: “In addition, a dynamic equilibrium state or a collision rule can be obtained by using Tsallis entropy, Renyi entropy or other entropies instead of Boltzmann entropy.”, see § II.2 ¶¶ 1-2 of Tsallis which clarifies that the Tsallis entropy is a “generalized entropy…as a starting point for generalizing BG statistics”, i.e. Tsallis entropy is a generalized form of Boltzmann entropy – as also clarified in § II.1: “Generalized forms for the entropy as a measure of information are commonly discussed within the communities of Information Theory and Statistical Inference. The first attempt was done, as far as we know, by Schfitzenberger (according to Csiszar [25]) and by Renyi [26] who introduced…[Renyi entropy]” – i.e. Tsallis is reasonably pertinent to the problem faced by the inventor of using an entropy that is not Boltzmann entropy.

Applicant submits (Remarks, page 35): “The Examiner's reliance on Wilson is also problematic. Wilson teaches that a functional was needed to generalize Shannon entropy. According to Wilson, "the functional that does this is the Kullback-Leibler Divergence (KLD)" (p. 20). Wilson does not say "a functional", that could do this, but rather "the functional" that generalizes Shannon Entropy was the KLD. Therefore, Wilson also fails to provide a motivation to look for other possible functions or divergences beyond the KLD.”
Examiner’s Response: This is a continuation of the prior piecemeal attack against each reference individually. The claimed invention was not rejected in view of Wilson alone, but in view of a combination of prior art – Wilson’s lack of a teaching is, as per the Gram v. Deere inquiries (Remarks, page 34), a difference between the claimed invention and the prior art – and hence see the prior rejection, and see the present rejection which both state as such.  
	This difference of Wilson does not preclude the obviousness of modifying the teachings of Wilson with the teachings of another, as was relied upon in the rejection – hence, the rejection was under § 103. See the rejection below for how the present claims are presently rejected in view of the prior art. 

Applicant submits (Remarks, page 35): “Furthermore, Applicant submits that there would have been no reasonable expectation of success in arriving at Applicant's invention by modifying Wilson to replace the KLD with another function or functional. The Examiner asserts that Wilson's KLD function can obviously be replaced with Tsallis entropy or Renyi entropy as taught in Tsallis (or Tsallis divergence even though such is not expressly taught in Tsallis) to arrive at Applicant's invention.”
Examiner’s Response: This is moot, for Tsallis is relied upon. See the rejection below for how the claims are presently rejected. 

Applicant submits (Remarks, page 35): “First, Wilson teaches a continuous function (Kullback-Leibler Divergence) for the reference collision rule (Eqn. 4.22) whereas Applicant's collision rule must be discretized. Simply replacing the KLD in Wilson with Tsallis entropy or Renyi entropy, as proposed in the rejection, does not negate this distinction, and more importantly does not arrive at Applicant's invention”
Examiner’s Response: This is a further continuation of the piecemeal attack against Wilson, and the Examiner did not state that the KLD would be replaced, but rather that it would have been combined (page 27 of the rejection). As to the particular equations, see the dependent claims, e.g. dependent claim 16. 
	Furthermore, the claim does not recite that the collision rule must be discretized 	and it would be improper to import such a limitation into the claims from the disclosure.
Furthermore, see Wilson, § 4.3.3 including equation 4.30 as was cited for dependent claim 16: “…We now discretize the minimization problem by discretizing the functional HKL and seeking a discrete distribution p. The entropy is discretized using Gauss-Hermite quadrature (2.20) …” 

Applicant submits (Remarks, page 35): “Second, Wilson relies on an approximation of the KLD, not the KLD itself. Specifically, Wilson teaches use of a functional approximation for KLD (i.e. HKL)- In stark contrast, Applicant's method uses Tsallis or Renyi divergence, not a functional approximation for Tsallis or Renyi divergence”
Examiner’s Response: The Examiner respectfully disagrees – this argument implies some difference between KLD and HKL – where there is no such difference. Wilson, page 20: “Note
that the Kullback-Leibler Divergence, HKL” – i.e. HKL of Wilson is the KLD, not an approximation as argued.  

Applicant submits (Remarks, pages 35-36): “Third, additional differences between Applicant's invention and the cited references are apparent with regard to the minimization method. Wilson's minimization method requires that constraint functionals are transformed from distribution space to moment space. Applicant's method does not do this, and Wilson's teaching provides no suggestion or motivation to forego or alter this step.”
Examiner’s Response: This feature is not claimed, i.e. no claim recites a “minimization method”, nor does the disclosure use such a term. As to the constraint, claim 1 recites: “…under a given constraint…” – i.e. this argument implies a claim construction that imports limitations from the disclosure. 
	In addition, the claim recites the transition phrase “comprising” – see MPEP § 2111.03(I): “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” – i.e. this argument implies a claim construction wherein unrecited steps are excluded from the scope of the claim; such a claim construction is not the broadest reasonable interpretation of the present claims. 

Applicant submits (Remarks, page 36): “The cited references do not teach or suggest Applicant's method, or any condition or component that is equivalent to Applicant's method for finding a collision rule, including the following formulas used by Applicant….”
Examiner’s Response: These formulas are unclaimed. It is improper to import such formulas into the claims when the claims have no express recitation of them. See MPEP § 2111: “The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.)”

 Applicant submits (Remarks, page 36): “Applicant's method for finding the collision rule involves a systematic and analytical approach to finding a collision rule. By contrast, Wilson uses application dependent, iterative ways, such as the Newton-Raphson method or iterative
interpolation, which not only differ from Applicant's invention but also are less efficient methods.….”
Examiner’s Response: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant submits (Remarks, page 36): “Applicant's Specification expressly describes how to obtain a collision rule and reference collision rule (See e.g. Specification 0023, 0064, 0073). In contrast, Wilson only vaguely describes a collision rule and how to obtain it: "[l]t will typically differ depending on the system under study"... By contrast, Applicant's method requires a discretized q(v)”
Examiner’s Response: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specification as cited by the applicant) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In addition – and as stated above, the claims do not require a discretized q(v) as alleged in the argument. Furthermore, see Wilson, § 4.1.1 for the “Discretization Scheme” including of the “HKL” function in equation 4.3; and see § 4.3.1 on page 34 which provides a clarifying description of the selection of q(v). 

Applicant submits (Remarks, page 37): “The combination of cited references further fails to arrive at Applicant's invention in the following respects. Wilson teaches the Newton-Raphson minimization method (p. 24) which uses constraint functionals….By contrast, Applicant's minimization method does not involve transformation from distribution space to moment space."... In Applicant's method, the reference collision rule is solved as follows: [equations 8-9]'” 
Examiner’s Response: There is no claim reciting a minimization method, nor does the disclosure use the term “minimization” or similar such terms. 
	Furthermore, equation 8 is not recited in the claims; and equation 9 is only presented in dependent claim 11. It is improper to import unclaimed features into the claims, and as made clear by the recitation in dependent claim 11; equation 9 is absent from the independent claims.
 
Claim Objections
Claims 10-12 and 16 are objected to because of the following informalities:  
Claim 10 recites, in part:                                 
                                    
                                        
                                            
                                                
                                                    μ
                                                
                                                ^
                                            
                                        
                                        
                                            n
                                            
                                                
                                                    
                                                        
                                                            a
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    ,
                                                    
                                                        
                                                            a
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    ,
                                                    …
                                                    
                                                        
                                                            a
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                              - however, the claim does not recite what “a1…ad” is. In view of ¶ 66 of the instant specification, this is interpreted as “a natural number including 0 when…” and the Examiner suggests amending claim 10 to reflect this interpretation. 
Claim 11 is objected to under a similar rationale
Claims 10-11 recite the usage of a variable “i” but do not recite what this variable is. In view of claim 10’s usage of “i" and corresponding recitation of “a given number of elements q”, the Examiner interprets that “i” is an element of the given number of elements q, and suggests amending the claims to reflect this interpretation 
Claims 12 and 16 are objected to under a similar rationale 
Claim 11 does not recite what the variables “                                
                                    
                                        
                                            u
                                            ,
                                             
                                            θ
                                        
                                    
                                    "
                                
                             are as recited in the claimed equation – in view of ¶ 69 of the instant disclosure, these are interpreted as being a “velocity” and “temperature” respectively and the Examiner suggests amending the claims to reflect this interpretation
Claim 11 does not recite what the variables “                                
                                    
                                        
                                            
                                                
                                                    μ
                                                
                                                ^
                                            
                                        
                                        
                                            j
                                        
                                    
                                
                            ” and                                 
                                    "
                                    
                                        
                                            μ
                                        
                                        
                                            j
                                        
                                    
                                
                            ” are – in view of claim 10 reciting a similar variable                                 
                                    "
                                    
                                        
                                            
                                                
                                                    μ
                                                
                                                ^
                                            
                                        
                                        
                                            n
                                        
                                    
                                
                            ” as the n-th moment, the variable                                 
                                    
                                        
                                            
                                                
                                                    μ
                                                
                                                ^
                                            
                                        
                                        
                                            j
                                        
                                    
                                
                             is interpreted as the j-th moment. In view of ¶ 69 reciting that                                  
                                    "
                                    
                                        
                                            μ
                                        
                                        
                                            0
                                        
                                    
                                
                            ” is a “…velocity…”, the recitation of “                                
                                    
                                        
                                            μ
                                        
                                        
                                            j
                                        
                                    
                                
                            ” is interpreted as a velocity in a similar manner. 
For clarification on this interpretation of                                 
                                    "
                                    
                                        
                                            μ
                                        
                                        
                                            j
                                        
                                    
                                
                            ”, see dependent claim 17 for                                 
                                    "
                                    
                                        
                                            μ
                                        
                                        
                                             
                                        
                                    
                                
                             is a flow velocity variable” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 20 and 21 recite, in similar form: … and (2) weighted sum of distances between continuous and discretized n-th moments of a particle velocity vector with respect to the Tsallis distribution where n runs from 0 to a given positive integer for the weighted sum;…
	See the Remarks, pages 18-19, which cite to equations 12-13 of the disclosure for support. ¶¶ 78-82 discloses: “Lagrangian L is defined as Equation 12 and Equation 13, and in Equations 12 and 13, …[lambda] of the number of y is Lagrange multipliers… Thus, from one of Equations 12 and 13, the condition equations in which Lagrangian L has an extremal value may be obtained as Equation”.
	Equations 12-13, as described in the instant disclosure, do not support the above limitation. The disclosure does not describe that the Lagrange multiple is a weight or that the Lagrangian is a weighted sum, nor does it describe that the difference/subtraction taken in the equation is a distance, nor does it describe that the last term is the equation are “continuous n-th” moments (¶ 135: “n-th moment of a particle vector” – this does not describe this is continuous; also see ¶ 17; ¶ 65).
	For purposes of Examination, the claim is interpreted in view of MPEP § 2143.03(II): “When evaluating claims for obviousness under 35 U.S.C. 103, all the limitations of the claims must be considered and given weight, including limitations which do not find support in the specification as originally filed (i.e., new matter). Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984)”  and in view of the applicant cited equations 12-13 in the instant disclosure. 

Double Patenting Warning
Applicant is advised that should claim 22 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 23 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Regarding Claim 22.

	A method for optimally simulating real fluid flow around a real object using Tsallis divergence, comprising:
	(i) by considering the real object, defining a simulation space having a plurality of lattices characterized by respective nodes, wherein, when the initial simulation space is partitioned according to sizes of the plurality of lattices, neighboring nodes have distances therebetween which are homogeneous in each partitioned space;
	(ii) transferring the shape of the real object to the simulation space by setting a space occupation state onto the respective nodes of the plurality of lattices of the simulation space;
	(iii) modeling a fluid state by characteristics of the real fluid including density, pressure, temperature, and flow velocity of the fluid for the respective nodes of the plurality of lattices of the simulation space;
	(iv) setting states including a probability distribution state of a particle with respect to velocity of the particle for the respective nodes of the plurality of lattices of the simulation space;
	(v) simulating real fluid flow by generating a flow effect for the respective nodes of the plurality of lattices of the simulation space by using a collision rule, which is based on a probability distribution of the particle with respect to the velocity of the particle;
	the collision rule being obtained by satisfying a condition at which the Tsallis divergence between two discretized probability distributions which are the collision rule itself and a reference collision rule which is dependent on at least one of the variations of flow velocity and temperature has an extremal value under a given constraint to generate a simulated fluid flow result;
	(vi) renewing the states based on the simulated fluid flow result;
	and (vii) modeling, based on steps (i) - (vi), fluid flow around the real object. 

Regarding Claim 24.

	A method for correctly, efficiently, and stably generating flow effect around a real object, comprising:
	(i) by considering the real object, defining a simulation space having a plurality of lattices characterized by respective nodes, wherein, when the initial simulation space is partitioned according to sizes of the plurality of lattices, neighboring nodes have distances therebetween which are homogeneous in each partitioned space;
	(ii) transferring the shape of the real object to the simulation space by setting a space occupation state onto the respective nodes of the plurality of lattices of the simulation space;
	(iii) modeling a fluid state by characteristics of the real fluid including density, pressure, temperature, and flow velocity of the fluid for the respective nodes of the plurality of lattices of the simulation space;
	(iv) setting states including a probability distribution state of a particle with respect to velocity of the particle for the respective nodes of the plurality of lattices of the simulation space;
	(v) 
generating a flow effect for the respective nodes of the plurality of lattices of the simulation space by using a collision rule, which is based on a probability distribution of the particle with respect to the velocity of the particle;
	the collision rule being obtained by satisfying a condition at which the Tsallis divergence between two discretized probability distributions which are the collision rule itself and a reference collision rule which is dependent on at least one of the variations of flow velocity and temperature has an extremal value under a given constraint to generate a simulated fluid flow result;
	(vi) renewing the states based on the simulated fluid flow result;
	and (vii) modeling, based on steps (i) - (vi), fluid flow around the real object. 

Regarding Claim 23.

	A method for optimally simulating real fluid flow around a real object using Renyi divergence, comprising:
	(i) by considering the real object, defining a simulation space having a plurality of lattices characterized by respective nodes, wherein, when the initial simulation space is partitioned according to sizes of the plurality of lattices, neighboring nodes have distances therebetween which are homogeneous in each partitioned space;
	(ii) transferring the shape of the real object to the simulation space by setting a space occupation state onto the respective nodes of the plurality of lattices of the simulation space;
	(iii) modeling a fluid state by characteristics of the real fluid including density, pressure, temperature, and flow velocity of the fluid for the respective nodes of the plurality of lattices of the simulation space;
	(iv) setting states including a probability distribution state of a particle with respect to velocity of the particle for the respective nodes of the plurality of lattices of the simulation space;
	(v) simulating real fluid flow by 
generating a flow effect for the respective nodes of the plurality of lattices of the simulation space by using a collision rule, which is based on a probability distribution of the particle with respect to the velocity of the particle;

	the collision rule being obtained by satisfying a condition at which the Renyi divergence between two discretized probability distributions which are the collision rule itself and a reference collision rule which is dependent on at least one of the variations of flow velocity and temperature has an extremal value under a given constraint to generate a simulated fluid flow result;
	(vi) renewing the states based on the simulated fluid flow result;
	and (vii) modeling, based on steps (i) - (vi), fluid flow around the real object. 

Regarding Claim 25.

	A method for correctly, efficiently, and stably generating flow effect around a real object, comprising:
	(i) by considering the real object, defining a simulation space having a plurality of lattices characterized by respective nodes, wherein, when the initial simulation space is partitioned according to sizes of the plurality of lattices, neighboring nodes have distances therebetween which are homogeneous in each partitioned space;
	(ii) transferring the shape of the real object to the simulation space by setting a space occupation state onto the respective nodes of the plurality of lattices of the simulation space;
	(iii) modeling a fluid state by characteristics of the real fluid including density, pressure, temperature, and flow velocity of the fluid for the respective nodes of the plurality of lattices of the simulation space;
	(iv) setting states including a probability distribution state of a particle with respect to velocity of the particle for the respective nodes of the plurality of lattices of the simulation space;
	(v)
generating a flow effect for the respective nodes of the plurality of lattices of the simulation space by using a collision rule, which is based on a probability distribution of the particle with respect to the velocity of the particle;

	the collision rule being obtained by satisfying a condition at which the Renyi divergence between two discretized probability distributions which are the collision rule itself and a reference collision rule which is dependent on at least one of the variations of flow velocity and temperature has an extremal value under a given constraint to generate a simulated fluid flow result;
	(vi) renewing the states based on the simulated fluid flow result;
	and (vii) modeling, based on steps (i) - (vi), fluid flow around the real object.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 10-13, 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 

Step 1
The claims are directed towards the statutory category of a process.	
	
Claims 13, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 
Claim 21 is rejected under a similar rationale as claim 20.
Claims 23-25 are rejected under a similar rationale as claim 22. 

Step 2, Claims 1 and 13 and dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 1 is:
A method… using Tsallis divergence, comprising:
	 (i) by considering the object, defining a simulation space having a plurality of lattices characterized by respective nodes, wherein, when an initial simulation space is partitioned by a plurality of partitioned spaces according to sizes of the plurality of lattices, neighboring nodes have distances therebetween which are homogeneous in each partitioned space;
	(ii) transferring the shape of the ... object to the simulation space by setting a space occupation state onto the respective nodes of the plurality of lattices of the simulation space;
	(iii) modeling a …state by characteristics …for the respective nodes of the plurality of lattices of the simulation space;
	(iv) setting states including  a probability distribution state of a particle with respect to velocity of the particle for the respective nodes of the plurality of lattices of the simulation space;
	(v) simulating ... by generating a … effect for the respective nodes of the plurality of lattices of the simulation space by using a collision rule, which is based on a probability distribution of the particle with respect to the velocity of the particle;
	the collision rule being obtained by satisfying a condition at which the Tsallis divergence between the collision rule itself and a reference collision rule has an extremal value under a given constraint to generate a simulated … result  (vi) renewing the states  based on the simulated … result;
	and (vii) modeling, based on steps (i) - (vi), … around the ... object.
Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2). 

As such, the claims recite a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for optimally simulating real fluid flow around a real object
…real…
… fluid…
of the real fluid including density, pressure, temperature, and flow velocity of the fluid
…flow…
…fluid flow…

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for optimally simulating real fluid flow around a real object
…real…
… fluid…
of the real fluid including density, pressure, temperature, and flow velocity of the fluid
…flow…
…fluid flow…

As such, the claims are directed to a mathematical concept without significantly more.

Regarding the dependent claims
Claim 2 recites another step in the mathematical concept, with similar additional elements as recited in the independent claim which are generally linking the claimed invention to a field of use/technological environment
Claim 3 is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.0S(h)
Claim 4 recites another step in the mathematical concept, with similar additional elements as recited in the independent claim which are generally linking the claimed invention to a field of use/technological environment
Claims 10-12 recite additional steps in the mathematical concept including the recitations of equations; where these claims similar additional elements as recited in the independent claim which are generally linking the claimed invention to a field of use/technological environment
Claims 16-19 are rejected under a similar rationale as claims 10-12

As such, the claims are directed towards a mathematical concept without significantly more.

Step 2, Claims 20-21
Step 2A – Prong 1
	The claims recite an abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 20 is:
A method …using Tsallis divergence, comprising:
	(i) by considering the ... object, defining a simulation space having a plurality of lattices characterized by respective nodes, wherein, when an initial simulation space is partitioned by a plurality of partitioned spaces according to sizes of the plurality of lattices, neighboring nodes have distances therebetween which are homogeneous in each partitioned space;
	(ii) transferring the shape of the ... object to the simulation space by setting a space occupation state onto the respective nodes of the plurality of lattices of the simulation space;
	(iii) modeling a ... state by characteristics... for the respective nodes of the plurality of lattices of the simulation space;
	(iv) setting states including a probability distribution state of a particle with respect to velocity of the particle for the respective nodes of the plurality of lattices of the simulation space;
	(v) simulating ... ... by generating a ... effect for the respective nodes of the plurality of lattices of the simulation space by using a collision rule, which is based on a probability distribution of the particle with respect to the velocity of the particle;
	the collision rule being obtained by satisfying a condition at which the sum of (1) and (2) has an extremal value to generate a simulated ... result:
	(1) the Tsallis divergence between the collision rule itself and a reference collision rule and (2) weighted sum of distances between continuous and discretized n-th moments of a particle velocity vector with respect to the Tsallis distribution where n runs from 0 to a given positive integer for the weighted sum;
	(vi) renewing the states based on the simulated ... result;
	and (vii) modeling, based on steps (i) - (vi), ... around the ... object. 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2). 

As such, the claims recite a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for optimally simulating real fluid flow around a real object
…real…
… fluid…
of the real fluid including density, pressure, temperature, and flow velocity of the fluid
…flow…
…fluid flow…

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for optimally simulating real fluid flow around a real object
…real…
… fluid…
of the real fluid including density, pressure, temperature, and flow velocity of the fluid
…flow…
…fluid flow…

As such, the claims are directed to a mathematical concept without significantly more.

Step 2, Claims 22-25
Step 2A – Prong 1
	The claims recite an abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 22 is:
A method … using Tsallis divergence, comprising:
	(i) by considering the ... object, defining a simulation space having a plurality of lattices characterized by respective nodes, wherein, when the initial simulation space is partitioned according to sizes of the plurality of lattices, neighboring nodes have distances therebetween which are homogeneous in each partitioned space;
	(ii) transferring the shape of the ... object to the simulation space by setting a space occupation state onto the respective nodes of the plurality of lattices of the simulation space;
	(iii) modeling a ... state by characteristics … for the respective nodes of the plurality of lattices of the simulation space;
	(iv) setting states including a probability distribution state of a particle with respect to velocity of the particle for the respective nodes of the plurality of lattices of the simulation space;
	(v) simulating ... ... ... by generating a ... effect for the respective nodes of the plurality of lattices of the simulation space by using a collision rule, which is based on a probability distribution of the particle with respect to the velocity of the particle;
	the collision rule being obtained by satisfying a condition at which the Tsallis divergence between two discretized probability distributions which are the collision rule itself and a reference collision rule which is dependent on at least one of the variations of ... velocity and temperature has an extremal value under a given constraint to generate a simulated ... ... result;
	(vi) renewing the states based on the simulated ... ... result;
	and (vii) modeling, based on steps (i) - (vi), ... ... around the ... object. 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2). 

As such, the claims recite a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for optimally simulating real fluid flow around a real object in claims 22-23
for correctly, efficiently, and stably generating flow effect around a real object in claims 24-25
…real…
… fluid…
of the real fluid including density, pressure, temperature, and flow velocity of the fluid
…flow…
…fluid flow…

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for optimally simulating real fluid flow around a real object in claims 22-23
for correctly, efficiently, and stably generating flow effect around a real object in claims 24-25
…real…
… fluid…
of the real fluid including density, pressure, temperature, and flow velocity of the fluid
…flow…
…fluid flow…

As such, the claims are directed to a mathematical concept without significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  )  1-4, 10-13, 16-19, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, "Stabilization, Extension and Unification of the Lattice Boltzmann Method Using Information Theory", PhD Dissertation, University of Toronto, 2016 in view of Crooks et al., “Measures of trajectory ensemble disparity in nonequilibrium statistical dynamics”, 2011.
Claims 20-21 are not rejected under § 103. 

Regarding Claim 1
Wilson teaches: 
 A method for optimally simulating real fluid flow around a real object using … divergence, comprising: (Wilson, abstract: “A novel Lattice Boltzmann method is derived using the Principle of Minimum Discrimination Information (MinxEnt) via the minimization of Kullback-Leibler Divergence (KLD)… carrying out the actual single step Newton-Raphson minimization (MinxEnt-LBM) a more accurate and stable Lattice Boltzmann Method can be implemented. To demonstrate this, 2D Poiseuille flow, 1D shock tube and lid-driven cavity 
flow simulations are carried out and compared to SRT-LBM, TRT-LBM MRT-LBM and EF-LBM.”; to clarify on this including being for fluid flow, § 4.3 on page 34: “With the general MinxEnt-LBM collision step specified, we now discuss its application to the case of an a thermal 2 dimensional, isotropic, Newtonian fluid.”)
	 (i) by considering the real object, defining a simulation space having a plurality of lattices characterized by respective nodes, wherein, when an initial simulation space is partitioned by a plurality of partitioned spaces according to sizes of the plurality of lattices, neighboring nodes have distances therebetween which are homogeneous in each partitioned space; (Wilson, see figure 2.1 which shows “Schematic work flow of the LBM method beginning in the top left with the physical domain and proceeding to discretization, initialization, streaming and collision steps” wherein this visually depicts the simulation space includes the nodes in the space and the distances between the nodes; to clarify, see § 2.1 including page 8, ¶ 3: “A defining feature of the LBM is the discretization of space into a lattice, with a commensurate discretization of the velocities…” page 8, step 1: “Discretize space, velocity, and time” including “see Figure 2.3 for an example of a lattice… A compatible lattice  is constructed and then intersected with …; this results in a discrete set of points ….” and “The distance between nearest neighbor nodes is uniform [homogenous]”; to clarify see § 2.1.6 including figure 2.3 as was described: “For integrals over R2, this leads to the popular \D2Q9" (two dimensions, 9 velocities) scheme. shown in Figure 2.3. … is the square lattice in R2 and there are nine admissible velocities shown in Figure 2.3; the admissible velocities are shown at the central node. The velocities v1; v2; v3 and v4 all have the same magnitude and point towards the nearest neighbours of the central node.” 	
To clarify on the distance between the nodes, § 5.2 ¶ 3: “One should note however, that unlike typical numerical fluid dynamics simulations, increasing the number of nodes in a simulation in lattice units does not decrease the grid spacing. The reason for this is because in lattice units the spacing is fixed at  …. so the effect of increasing the number of nodes along the width of the channel is to increase the width of the channel (in lattice units).” 
(ii) transferring the shape of the real object to the simulation space by setting a space occupation state onto the respective nodes of the plurality of lattices of the simulation space; (Wilson, page 8, ¶ 3: “A defining feature of the LBM is the discretization of space into a lattice,  with a commensurate discretization of the velocities. Let x; v 2 RD be a position and a velocity respectively. If the system [a real object] occupies a region of physical space… [space occupation state]” and see the above clarifying citations for the discretization including figure 2.1 wherein this shows that the “Physical Domain” is transferred to the simulation space as part of being “discretized”; for an example of the system simulated see § 5.3 :”A benchmark simulation to test the stability of a simulation is the low viscosity 1D shock tube… in a 1D tube with a density shock” – see ¶¶ 141-142 of the disclosure to clarify on the BRI of object including: “In the 15 shock wave test for the method in the present example embodiments, each of the spaces 1s assumed to be a one-dimensional space, and a length of each space is assumed to be…” – e.g. Wilson’s shock tube
	(iii) modeling a fluid state by characteristics of the real fluid including density, pressure, temperature, and flow velocity of the fluid for the respective nodes of the plurality of lattices of the simulation space; (Wilson, page 7, chapter 2, ¶ 1: “…For example in a fluid simulation, knowledge of the mass expectation distribution allows one to calculate macroscopic properties of the fluid such as density, momentum and temperature”; and page 16 ¶ 3: “In D2Q9 the density, momentum and temperature, (2.1)-(2.3), are calculated from the discrete distribution“; e.g. figure 5.3 on page 47 which shows “1D shock tube density profiles after 400 times steps. a) SRT-LBM, b) EF1-LBM, c) EF2-LBM, d) EF3-LBM”; e.g. figure 5.4 on page 48 for “5.4: 1D shock tube velocity profiles after 400 times steps")
	(iv) setting states including  a probability distribution state of a particle with respect to velocity of the particle for the respective nodes of the plurality of lattices of the simulation space; (Wilson, chapter 3, ¶¶ 2-3: “In Appendix A we show how the mass expectation distribution is directly related to probability distributions which describe probabilities of finding particles with certain properties. With this relationship in mind we take the approach that the fundamental quantity of interest should be these probability distributions conditioned at a specific point in space and time. That is, we wish to understand p(x; v; t): the probability of finding a particle with velocity v given that we are at location x at time t…” – to clarify, see page 8, step “Initialize distributions…” 
 	(v) simulating real fluid flow by generating a flow effect for the respective nodes of the plurality of lattices of the simulation space by using a collision rule, which is based on a probability distribution of the particle with respect to the velocity of the particle; (Wilson, figure 2.1: “Locally collide using: ● MRT, ● ELBM, ● MinxEnt, ● or other rule” as part of the simulation for the “collision steps” (caption of figure 2.1)– to clarify, pages 8-9 provides a listing of the steps wherein: “Collision Step: The pre-collision and equilibrium [including probability] distributions are used to define the post collision distribution at time…”; then see chapter 3 ¶¶ 1-3: “Having given a rough description of the general LBM in x2, we now turn to our specific contribution: the MinxEnt collision step… With this relationship in mind we take the approach that the fundamental quantity of interest should be these probability distributions conditioned at a specific point in space and time…That is, we wish to understand p(x; v; t): the probability of finding a particle with velocity v given that we are at location x at time t.” and see page 20, ¶¶ 4-6: “The LBM tracks discrete distributions f , and thus equivalently p. However, we must remember that the quantity we are most interested in is the continuous probability distribution function, p… Thus we need a functional that generalizes the Shannon Entropy for situations where 1) the functional acts on continuous probability distributions and 2) the functional can be minimized by a specified nonuniform probability distribution. The functional that does this is the Kullback-Leibler Divergence (KLD)”
And page 21, ¶ 3: “Collisions in a physical multi-particle system alter the probability distribution in a tremendously complex way. If the collision step is to assign a probability distribution that represents the changes due to these collisions we must choose it in a way that obeys all of the physical knowledge of our system (constraints) but without unconsciously including any other hidden assumptions or bias. Thus we must select the unique probability distribution that agrees with our constraints but maximizes our uncertainty otherwise. If we were to choose any other distribution we would be (unwittingly) incorporating assumptions that we have no right to assume. This is the key philosophical basis to our work; it is precisely Jaynes' Principle of Maximum Entropy. Of course, given that our probability distribution is continuous, not discrete, we use MinxEnt” – i.e. this is the collision rule to select the probability distribution for the collision
In addition, to clarify on how this is done see § 4.1.1 which teaches the “Discretization scheme” including the discretization of the HKL and the collision step in discrete form )
	the collision rule being obtained by satisfying a condition at which the … divergence between the collision rule itself and a reference collision rule has an extremal value under a given constraint to generate a simulated fluid flow result (Wilson, § 4.1: “That is, in MinxEnt-
LBM the only medication to standard LBM methods will be to choose the post-collision probability distribution, ppost, as the probability distribution that minimizes the Kullback-Leibler Divergence [example of an extremal value] subject to constraints.” – see page 23: “Armed with HKL and a set of constraints, the MinxEnt-LBM collision step is,…” and see equation 4.2 which shows that this is the minimization [an extremal value] of the KL divergence between the collision rule itself “p” and a reference collision rule “q” subject to the “set of constraints” – to clarify, see § 4.1.1 for including for eq. 4.4-4.5 which are the “general MinxEnt-LBM collision step” and that “where p(v) and p are related via (2.19), as are q(v) and q.”; and see page 24 ¶ 1: “Two final (problem specific) pieces to the MinxEnt-LBM collision step are needed. They are, the choice of q(v) [the reference collision rule] and the minimization method”)
 (vi) renewing the states  based on the simulated fluid flow result;	and (vii) modeling, based on steps (i) - (vi), fluid flow around the real object. (Wilson, figure 2.1 for the “Workflow” including the iterations until it has “converged”, see pages 8-9 for a step-by-step clarification including “repeat steps 3-6 to determine… and so on.”)

Wilson does not explicitly teach Tsallis, however Wilson, in view of Crooks, teaches: Tsallis (Wilson, as cited above including page 20 for the KL divergence, as taken in view of Crooks, abstract: “Many interesting divergence measures between conjugate ensembles of nonequilibrium trajectories can be experimentally determined from the work distribution of the process. Herein, we review the statistical and physical significance of several of these measures, in particular the relative entropy (dissipation), … and Renyi divergence.” – to clarify, see § 1 ¶¶ 1-2: “For instance, the relative entropy between the nonequilibrium ensemble and the canonical ensemble of the same system relaxed to thermal equilibrium is equal to the free energy difference [7]; the Renyi entropy (the Renyi divergence with a uniform reference distribution) is proportional to the free energy change due to a jump in temperature [8, 9]; and the Tsallis entropy [10] has been advanced as an extension of Boltzmann–Gibbs–Shannon entropy to non-extensive systems”
	Wherein § 2 clarifies that “The relative entropy (or Kullback-Leibler divergence)…” and § 6 ¶¶ 1-2 clarifies: “The Chernoff divergence is closely related to the Renyi, Tsallis and Cressie–Read divergences. The Renyi divergence (or relative Renyi entropy) of order α is a one parameter generalization of the relative entropy [the KL divergence]… Other closely related divergences include the relative Tsallis entropy”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wilson on a system which uses KL divergence with the teachings from Crooks on “interesting divergence measures between probability distributions” (Crooks, § 1 ¶ 1). The motivation to combine would have been that “Several of these divergence measures have interesting physical interpretations in equilibrium statistical mechanics. For instance, the relative entropy between the nonequilibrium ensemble and the canonical ensemble of the same system relaxed to thermal equilibrium is equal to the free energy difference [7]; the Renyi entropy (the Renyi divergence with a uniform reference distribution) is proportional to the free energy change due to a jump in temperature [8, 9]; and the Tsallis entropy [10] has been advanced as an extension of Boltzmann–Gibbs–Shannon entropy to non-extensive systems.” – to clarify, § 8: “As we have seen, a number of f-divergences have both interesting statistical and physical interpretations for conjugate ensembles of nonequilibrium trajectories, and can be measured in computer simulation and real world experiments. This allows us to exploit the statistical machinery of information theory to gain physical insights into the behavior of nonequilibrium systems.”

	In addition, the Examiner notes that the KSR rationale of obvious to try is also applicable – because Crooks provided a finite listing to choose from of these “divergence measures” (see the abstract) including that “Many interesting divergence measures between probability distributions can be written as (or related to) an f-divergence… We will discuss several examples, including the relative entropy [KL divergence], equation (6), Jeffreys divergence (9), Jensen–Shannon divergence (11), Chernoff divergence (15), Bhattacharyya distance (24), Renyi divergence (25) and Tsallis divergence (26).” (§ 1 ¶ 1). 
To clarify, “The Chernoff divergence is closely related to the Renyi, Tsallis and Cressie–Read divergences. The Renyi divergence (or relative Renyi entropy) of order α is a one parameter generalization of the relative entropy [KL divergence, see § 2 ¶1 of Crooks, see Wilson page 20]” (§ 6 ¶ 1) – i.e. it would have been obvious to try these various “closely related” divergence measures in place of the KL divergence. 

Regarding Claim 2
Wilson teaches: The method of claim 1, wherein the space occupation state of a respective node in each lattice of the plurality of lattices by the objects is the state determined by whether the node is in a position where the fluid flows freely or in a position where the fluid is prevented from flowing by the objects. (Wilson, see the examples in chapter 5 including the “Shock tube” in § 5.3 – wherein the object is a “tube”, and there is a “shock” inside of the tube which causes the fluid to flow freely inside of the tube (§ 5.3.1: “Results for the 1D shock tube are shown in Figures 5.3-5.6. Of particular interest is the behaviour near the shock front. It is clear from the plots that SRT-LBM suffers from the worst stability, showing severe oscillation near the shock front in both density and velocity”), for a second example of this see figure 59 which shows the “Flow contours of lid-driven cavity flow” – i.e. the contours of the fluid flow) 

Regarding Claim 3
Wilson teaches: The method of claim 2, wherein the fluid state is a gas, a liquid, or a combination thereof and has properties including a density, a pressure, a temperature and a flow velocity of the fluid. (Wilson, § 4.3.1, ¶ 1: “This state is usually called the equilibrium state" (the state as …). In classical mechanics (such as for fluids and gasses) this distribution is given by the Maxwell-Boltzmann Distribution. Since the system we are considering is a fluid composed of classical particles our choice for q(v)….” and see Wilson, page 7, chapter 2, ¶ 1: “…For example in a fluid simulation, knowledge of the mass expectation distribution allows one to calculate macroscopic properties of the fluid such as density, momentum and temperature”; and page 16 ¶ 3: “In D2Q9 the density, momentum and temperature, (2.1)-(2.3), are calculated from the discrete distribution“; e.g. figure 5.3 on page 47 which shows “1D shock tube density profiles after 400 times steps. a) SRT-LBM, b) EF1-LBM, c) EF2-LBM, d) EF3-LBM”; e.g. figure 5.4 on page 48 for “5.4: 1D shock tube velocity profiles after 400 times steps"
As to the pressure, see § 5.5.1 ¶ 1: “The results of the 257x257 node lid-driven cavity flows are given in Figures 5.9 - 5.17. In all figures, the left columns are the pressure deviations…”)


Regarding Claim 4
Wilson teaches:  The method of claim 1, wherein renewing the state of the simulation space and generating the flow effect are repeated until an optimal simulated fluid flow result is obtained. (Wilson, page 9, # 7” Iterate” – as visually depicted in figure 2.1 this is an iterative process until convergence [example of an optimal flow result]

Regarding Claim 10
	The method of claim 1, wherein the collision rule which is obtained under a given condition has an extremal value under a given first constraint, 
wherein the first constraint comprises a condition selected from the group consisting of conservation of mass, conservation of momentum, conservation of energy, and energy transfer velocity, and (Wilson, § 2.1.1, subsection “Entropy Based Equilibrium” – “As discussed in the introduction, one path to equipping an LBM with an H-Theorem is to choose an equilibrium that maximizes an entropy function subject to constraints… these constraints are conservation of mass and momentum,…” 
wherein the first constraint has a set of discretized particle velocity                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            i
                            =
                            1
                            ,
                             
                            2
                            ,
                             
                            …
                            ,
                             
                            q
                            }
                        
                     having a given number of elements q and an n-th moment                         
                            
                                
                                    
                                        
                                            μ
                                        
                                        ^
                                    
                                
                                
                                    n
                                    
                                        
                                            
                                                
                                                    a
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            
                                                
                                                    a
                                                
                                                
                                                    2
                                                
                                            
                                            ,
                                            …
                                            
                                                
                                                    a
                                                
                                                
                                                    d
                                                
                                            
                                        
                                    
                                
                            
                             
                        
                    of the discretized particle velocity                         
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                        
                     a with respect to a collision rule                         
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                        
                     (Wilson, see appendix B.5 on pages 79-82 titled “Consequences of Equilibrium and Collision Constraints”, specifically see pages 80-81 including: “…Starting with the local conservation of mass property of the collision step and making use of the streaming step (B.2) and expansion (B.9) we have… Likewise from the local conservation of momentum property of the collision step we get,…” wherein the equations are discrete and have the discretized particle velocity “vi” – to clarify, page 7, ¶ 3: “A defining feature of the LBM is the discretization of space into a lattice, …, with a commensurate discretization of the velocities. Let x, v …be a position and a velocity respectively.”; as to the n-th moment see § 4.1.2 including: “Since our constraints are linear in p we will find it useful to move from distribution space into moment space." And pages 25-26: “1. Calculate pre-collision moments…and constraints… Repeat steps (a)-(b) until convergence criteria is met… 2. Define the full post-collision moment vector” – to clarify, see § 4.3.4 equations 4.41 to 4.47 for the moment space which shows the usage of the particle velocity, and teaches that it is to “write the constraints [for the collision rule] in terms of moments” 

Regarding Claim 11
	The method of claim 10, wherein the first constraint is defined as a combination of mathematical equations selected in y or more equations expressed as Equation 9 below, Equation 9, 
                
                    
                        
                            
                                
                                    
                                        
                                            μ
                                        
                                        ^
                                    
                                
                                
                                    n
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    
                                        
                                            a
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    
                    
                        
                            u
                            ,
                             
                            θ
                        
                    
                    =
                     
                    
                        
                            
                                
                                    μ
                                
                                
                                    j
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    
                                        
                                            a
                                        
                                        
                                            d
                                        
                                    
                                
                            
                        
                    
                    
                        
                            u
                            ,
                             
                            θ
                        
                    
                
            
	where,                         
                            j
                            =
                            0
                            ,
                             
                            1
                            ,
                             
                            …
                            ,
                            y
                            -
                            1
                             
                        
                    (Wilson, as cited above for claim 10 including § 4.1.2 for ““Since our constraints are linear in p we will find it useful to move from distribution space into moment space…By construction the first K moments are constrained…With the first K components of M fixed by the K constraints, the constrained minimization problem has become an unconstrained minimization over 3D-K dimensions”, to further clarify see § 4.3.4 equations 4.41-4.47 for the “moment space” conversion

Regarding Claim 12
Wilson teaches: 
	The method of claim 1, wherein the reference collision rule is a collision rule ri satisfying the first constraint under a given reference flow velocity and a given reference temperature, as a probability distribution of a particle with respect to a velocity of the particle, and for a set of discretized particle velocity                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            i
                            =
                            1
                            ,
                             
                            2
                            ,
                             
                            …
                            ,
                             
                            q
                            }
                        
                     having a given number of elements q. (Wilson, § 4.1 ¶ 1: “The main premise of the MinxEnt-LBM is to apply the Principle of Minimum Discrimination Information as the local collision step within the usual LBM framework (see x2.1). That is, in MinxEnt-LBM the only modification to standard LBM methods will be to choose the post-collision probability distribution, ppost, as the probability distribution that minimizes the Kullback-Leibler Divergence subject to constraints” – then, see § 4.1.1 for the “Discretization scheme” including for the KL divergence (eq. 4.3) – the Examiner notes that the “v” in these equations is the particle velocity (see page 8, ¶ 3)
As to the reference velocity and temperature – see § 5.1, ¶ 1: “We assume that flow is athermal and that the macroscopic velocity of the flow, u, is small [reference flow]…Because the flow is athermal we are then free to choose the temperature that appears in the equilibrium distribution [reference temperature]. For simplicity we choose the temperature so that RT = 1…All LBMs simulated here will use this equilibrium with the exception of EF-LBM.”

Regarding Claim 13.
	Claim 13 is rejected under a similar rationale as claim 1, wherein Wilson, as taken in view of Crooks, teaches: … using Renvi divergence, … the Renyi divergence… ((Wilson, as cited above including page 20 for the KL divergence, as taken in view of Crooks, abstract: “Many interesting divergence measures between conjugate ensembles of nonequilibrium trajectories can be experimentally determined from the work distribution of the process. Herein, we review the statistical and physical significance of several of these measures, in particular the relative entropy (dissipation), … and Renyi divergence.” – to clarify, see § 1 ¶¶ 1-2: “For instance, the relative entropy between the nonequilibrium ensemble and the canonical ensemble of the same system relaxed to thermal equilibrium is equal to the free energy difference [7]; the Renyi entropy (the Renyi divergence with a uniform reference distribution) is proportional to the free energy change due to a jump in temperature [8, 9]; and the Tsallis entropy [10] has been advanced as an extension of Boltzmann–Gibbs–Shannon entropy to non-extensive systems”
	Wherein § 2 clarifies that “The relative entropy (or Kullback-Leibler divergence)…” and § 6 ¶¶ 1-2 clarifies: “The Chernoff divergence is closely related to the Renyi, Tsallis and Cressie–Read divergences. The Renyi divergence (or relative Renyi entropy) of order α is a one parameter generalization of the relative entropy [the KL divergence]… Other closely related divergences include the relative Tsallis entropy”)


Regarding Claim 16
Crooks teaches: The method of claim 1, wherein to optimally simulate a fluid flow result, the Tsallis divergence between a probability distribution                         
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                        
                     and another probability distribution                         
                            
                                
                                    g
                                
                                
                                    i
                                
                            
                        
                     is defined as Equation 5 below,

    PNG
    media_image1.png
    48
    301
    media_image1.png
    Greyscale

where                         
                            δ
                        
                     is a parameter which is a real number that is not 1, and q is the number of the elements of the set of discretized particle velocity, and                         
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                        
                     is related to the collision rule itself which is defined by a symbol                         
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                        
                    , and                         
                            
                                
                                    g
                                
                                
                                    i
                                
                            
                        
                     is related to the reference collision rule.  (Crooks, see equation 26 for the “relative Tsallis entropy [the Tsallis divergence]” wherein the claimed equation would have been recognized by a skilled person as an obvious variation of the Crook’s equation)

Regarding Claim 17
Wilson, in view of Crooks, teaches: 
	The method of claim 2, wherein, the collision rule is obtained by satisfying a condition at which the Tsallis divergence between the collision rule itself and a reference collision rule has an extremal value under a given first constraint, (Wilson, § 4.1: “That is, in MinxEnt-LBM the only medication to standard LBM methods will be to choose the post-collision probability distribution, ppost, as the probability distribution that minimizes the Kullback-Leibler Divergence subject to constraints.” – see page 23: “Armed with HKL and a set of constraints, the MinxEnt-LBM collision step is,…” and see equation 4.2 which shows that this is the minimization [an extremal value] of the KL divergence between the collision rule itself “p” and a reference collision rule “q” subject to the “set of constraints” – to clarify, see § 4.1.1 for including for eq. 4.4-4.5 which are the “general MinxEnt-LBM collision step” and that “where p(v) and p are related via (2.19), as are q(v) and q.”; and see page 24 ¶ 1: “Two final (problem specific) pieces to the MinxEnt-LBM collision step are needed. They are, the choice of q(v) [the reference collision rule] and the minimization method” – as was taken in view of Crooks abstract, § 1 ¶¶ 1-2, and § 6 equations 25-26 for the Tsallis and Renyi divergences/relative entropy’s)
wherein the first constraint comprises a condition selected from the group consisting of conservation of mass, conservation of momentum, conservation of energy, and energy transfer velocity, and AMENDMENT(16/250,891) -7-Attorney. Ref.: CPL-110 (KIST) (Wilson, § 2.1.1, subsection “Entropy Based Equilibrium” – “As discussed in the introduction, one path to equipping an LBM with an H-Theorem is to choose an equilibrium that maximizes an entropy function subject to constraints… these constraints are conservation of mass and momentum,…”)
wherein, for the first constraint, an n-th moment                         
                            
                                
                                    
                                        
                                            μ
                                        
                                        
                                            n
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    
                                        
                                            a
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                     of a particle velocity vector                         
                            v
                        
                     with respect to Tsallis distribution                         
                            
                                
                                    f
                                
                                
                                    T
                                
                            
                        
                     is defined as Equation 6 below, (Wilson, equations 4.24 and 4.25 on page 34 provide example embodiments of the constraint in integral form as claimed in the right-hand side of the claimed equation; then see page 24, § 4.1.2: “Since our constraints are linear in p we will find it useful to move from distribution space into moment space." This will enable us to implement the constraints by specifying individual moments rather than linear combinations of pi.” – and see “the first K moments”; see § 4.3.4 for “we first move into moment space using invertible matrix, M =Tp, (4.6) and write the constraints in terms of moments” and equations 4.41 -4.47 which are the constraints written out in moment space – i.e. the left-hand side of the claimed equation encompasses Wilson’s conversion of the constraints into moment space 

                
                    
                        
                            
                                
                                    μ
                                
                                
                                    n
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    
                                        
                                            a
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    
                    
                        
                            u
                            ,
                             
                            θ
                        
                    
                    =
                     
                    
                        
                            ∫
                            
                                -
                                ∞
                            
                            
                                ∞
                            
                        
                        
                            
                                
                                    v
                                
                                
                                    n
                                
                            
                            
                                
                                    f
                                
                                
                                    T
                                
                            
                            
                                
                                    v
                                    ,
                                    u
                                    ,
                                    θ
                                
                            
                            d
                            v
                             
                        
                    
                
            
 Equation 6, where u is a flow velocity variable and                         
                            θ
                        
                     is a temperature variable, and in Equation 6, the particle velocity vector to the power of n is expressed by using the coordinate component                         
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     where i=1, 2,..., d for d-dimensional space of the Cartesian coordinate system as Equation 7 below, 
                        
                            
                                
                                    v
                                
                                
                                    n
                                
                            
                            =
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                             
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                            …
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            d
                                        
                                    
                                
                            
                        
                     Equation 7,
wherein a is a natural number including 0 when a = 1, 2, ..., d, and                         
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            +
                            …
                            +
                            
                                
                                    a
                                
                                
                                    d
                                
                            
                            =
                            n
                        
                    (Wilson, equations 4.24 and 4.25 have “vx” and “vy” [a Cartesian coordinate system]; the Examiner notes that the claim only requires a portion of this series because there is no required value for a, n, or d – i.e. the claim encompasses n= 1, d= 1, a=1)

Regarding Claim 18
Crooks teaches: The method of claim 13, wherein to optimally simulate a fluid flow result, the Renyi divergence between a probability distribution                         
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                        
                     and another probability distribution                         
                            
                                
                                    g
                                
                                
                                    i
                                
                            
                        
                     is defined as Equation 5 below,

    PNG
    media_image2.png
    53
    468
    media_image2.png
    Greyscale

where                         
                            δ
                        
                     is a parameter which is a real number that is not 1, and q is the number of the elements of the set of discretized particle velocity, and                         
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                        
                     is related to the collision rule itself which is defined by a symbol                         
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                        
                    , and                         
                            
                                
                                    g
                                
                                
                                    i
                                
                            
                        
                     is related to the reference collision rule. (Crooks, see equation 25 for the “Renyi divergence (or relative Renyi entropy)” wherein the claimed equation would have been recognized by a skilled person as an obvious variation of the Crook’s equation)

Regarding Claim 19
Wilson, in view of Crooks, teaches: 
	The method of claim 13, wherein the collision rule is obtained by satisfying a condition at which the Renyi entropy divergence between the collision rule itself and a reference collision rule which is obtained under a given condition has an extremal value under a given first constraint, and, (Wilson, § 4.1: “That is, in MinxEnt-LBM the only medication to standard LBM methods will be to choose the post-collision probability distribution, ppost, as the probability distribution that minimizes the Kullback-Leibler Divergence subject to constraints.” – see page 23: “Armed with HKL and a set of constraints, the MinxEnt-LBM collision step is,…” and see equation 4.2 which shows that this is the minimization [an extremal value] of the KL divergence between the collision rule itself “p” and a reference collision rule “q” subject to the “set of constraints” – to clarify, see § 4.1.1 for including for eq. 4.4-4.5 which are the “general MinxEnt-LBM collision step” and that “where p(v) and p are related via (2.19), as are q(v) and q.”; and see page 24 ¶ 1: “Two final (problem specific) pieces to the MinxEnt-LBM collision step are needed. They are, the choice of q(v) [the reference collision rule] and the minimization method” – as was taken in view of Crooks abstract, § 1 ¶¶ 1-2, and § 6 equations 25-26 for the Tsallis and Renyi divergences/relative entropy’s)
wherein the first constraint comprises a condition selected from the group consisting of conservation of mass, conservation of momentum, conservation of energy, and energy transfer velocity, (Wilson, § 2.1.1, subsection “Entropy Based Equilibrium” – “As discussed in the introduction, one path to equipping an LBM with an H-Theorem is to choose an equilibrium that maximizes an entropy function subject to constraints… these constraints are conservation of mass and momentum,…”)
 and wherein, for the first constraint, an n-th moment                         
                            
                                
                                    
                                        
                                            μ
                                        
                                        
                                            n
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    
                                        
                                            a
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                     of a particle velocity vector                         
                            v
                        
                     with respect to Renyi distribution                         
                            
                                
                                    f
                                
                                
                                    T
                                
                            
                        
                     is defined as Equation 6 below, 
                
                    
                        
                            
                                
                                    μ
                                
                                
                                    n
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    
                                        
                                            a
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    
                    
                        
                            u
                            ,
                             
                            θ
                        
                    
                    =
                     
                    
                        
                            ∫
                            
                                -
                                ∞
                            
                            
                                ∞
                            
                        
                        
                            
                                
                                    v
                                
                                
                                    n
                                
                            
                            
                                
                                    f
                                
                                
                                    T
                                
                            
                            
                                
                                    v
                                    ,
                                    u
                                    ,
                                    θ
                                
                            
                            d
                            v
                             
                        
                    
                
            
 Equation 6, where u is a flow velocity variable and                         
                            θ
                        
                     is a temperature variable, and in Equation 6, (Wilson, equations 4.24 and 4.25 on page 34 provide example embodiments of the constraint in integral form as claimed in the right-hand side of the claimed equation; then see page 24, § 4.1.2: “Since our constraints are linear in p we will find it useful to move from distribution space into moment space." This will enable us to implement the constraints by specifying individual moments rather than linear combinations of pi.” – and see “the first K moments”; see § 4.3.4 for “we first move into moment space using invertible matrix, M =Tp, (4.6) and write the constraints in terms of moments” and equations 4.41 -4.47 which are the constraints written out in moment space – i.e. the left-hand side of the claimed equation encompasses Wilson’s conversion of the constraints into moment space 
the particle velocity vector to the power of n is expressed by using the coordinate component                         
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     where i=1, 2,..., d for d-dimensional space of the Cartesian coordinate system as Equation 7 below, 
                        
                            
                                
                                    v
                                
                                
                                    n
                                
                            
                            =
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                             
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                            …
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            d
                                        
                                    
                                
                            
                        
                     Equation 7,
wherein a is a natural number including 0 when a = 1, 2, ..., d, and                         
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            +
                            …
                            +
                            
                                
                                    a
                                
                                
                                    d
                                
                            
                            =
                            n
                        
                     (Wilson, equations 4.24 and 4.25 have “vx” and “vy” [a Cartesian coordinate system]; the Examiner notes that the claim only requires a portion of this series because there is no required value for a, n, or d – i.e. the claim encompasses n= 1, d= 1, a=1)

Regarding Claim 22.
Claim 22 is rejected under a similar rationale as claim 1, wherein Wilson, in view of Crooks teaches:…using Tsallis divergence, …	the collision rule being obtained by satisfying a condition at which the Tsallis divergence between two discretized probability distributions which are the collision rule itself and a reference collision rule which is dependent on at least one of the variations of flow velocity and temperature has an extremal value under a given constraint to generate a simulated fluid flow result;… (Wilson, § 4.1: “That is, in MinxEnt-
LBM the only medication to standard LBM methods will be to choose the post-collision probability distribution, ppost, as the probability distribution that minimizes the Kullback-Leibler Divergence subject to constraints.” – see page 23: “Armed with HKL and a set of constraints, the MinxEnt-LBM collision step is,…” and see equation 4.2 which shows that this is the minimization [an extremal value] of the KL divergence between the collision rule itself “p” and a reference collision rule “q” subject to the “set of constraints” – to clarify, see § 4.1.1 for including for eq. 4.4-4.5 which are the “general MinxEnt-LBM collision step” and that “where p(v) and p are related via (2.19), as are q(v) and q.”; and see page 24 ¶ 1: “Two final (problem specific) pieces to the MinxEnt-LBM collision step are needed. They are, the choice of q(v) [the reference collision rule] and the minimization method”
As to the probability distributions – this is the q and the p – see page 20, last paragraph which clarifies that “q is some predetermined probability distribution” and “p” is a “probability distribution” 
As to the flow temperature and velocity – see § 5.1, ¶ 1: “We assume that flow is athermal and that the macroscopic velocity of the flow, u, is small [reference flow]…Because the flow is athermal we are then free to choose the temperature that appears in the equilibrium distribution [reference temperature]. For simplicity we choose the temperature so that RT = 1…All LBMs simulated here will use this equilibrium with the exception of EF-LBM.”  Which is an example of being dependent on at least one variation of temperature and velocity, to clarify on the BRI see ¶ 63 of the disclosure: “For example, the reference collision rule obtained at the given condition, as a probability distribution state of a particle with respect to the particle velocity, means that the probability distribution state with respect to the particle velocity satisfying a given first constraint under a given reference flow velocity and a given reference temperature” and see ¶ 37 for further clarification 
As to the Tsallis divergence – see Wilson, as cited above including page 20 for the KL divergence, as taken in view of Crooks, abstract: “Many interesting divergence measures between conjugate ensembles of nonequilibrium trajectories can be experimentally determined from the work distribution of the process. Herein, we review the statistical and physical significance of several of these measures, in particular the relative entropy (dissipation), … and Renyi divergence.” – to clarify, see § 1 ¶¶ 1-2: “For instance, the relative entropy between the nonequilibrium ensemble and the canonical ensemble of the same system relaxed to thermal equilibrium is equal to the free energy difference [7]; the Renyi entropy (the Renyi divergence with a uniform reference distribution) is proportional to the free energy change due to a jump in temperature [8, 9]; and the Tsallis entropy [10] has been advanced as an extension of Boltzmann–Gibbs–Shannon entropy to non-extensive systems”
	Wherein § 2 clarifies that “The relative entropy (or Kullback-Leibler divergence)…” and § 6 ¶¶ 1-2 clarifies: “The Chernoff divergence is closely related to the Renyi, Tsallis and Cressie–Read divergences. The Renyi divergence (or relative Renyi entropy) of order α is a one parameter generalization of the relative entropy [the KL divergence]… Other closely related divergences include the relative Tsallis entropy”)


Regarding Claim 23.
Claim 23 is rejected under a similar rationale as claim 22, wherein Wilson, in view of Crooks teaches: … using Renyi divergence, … Renyi divergence … (Wilson, as cited above including page 20 for the KL divergence, as taken in view of Crooks, abstract: “Many interesting divergence measures between conjugate ensembles of nonequilibrium trajectories can be experimentally determined from the work distribution of the process. Herein, we review the statistical and physical significance of several of these measures, in particular the relative entropy (dissipation), … and Renyi divergence.” – to clarify, see § 1 ¶¶ 1-2: “For instance, the relative entropy between the nonequilibrium ensemble and the canonical ensemble of the same system relaxed to thermal equilibrium is equal to the free energy difference [7]; the Renyi entropy (the Renyi divergence with a uniform reference distribution) is proportional to the free energy change due to a jump in temperature [8, 9]; and the Tsallis entropy [10] has been advanced as an extension of Boltzmann–Gibbs–Shannon entropy to non-extensive systems”
	Wherein § 2 clarifies that “The relative entropy (or Kullback-Leibler divergence)…” and § 6 ¶¶ 1-2 clarifies: “The Chernoff divergence is closely related to the Renyi, Tsallis and Cressie–Read divergences. The Renyi divergence (or relative Renyi entropy) of order α is a one parameter generalization of the relative entropy [the KL divergence]… Other closely related divergences include the relative Tsallis entropy”)


Regarding Claim 24.
Claim 24 is rejected under a similar rationale as claim 22.  

Regarding Claim 25.
Claim 25 is rejected under a similar rationale as claim 23. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bercher et al., “An amended MaxEnt formulation for deriving Tsallis factors, and associated issues”, 2006  - see the abstract, see page 442 equations 4-5 and their description, see page 444 ¶¶ 1-2, see the section “Solutions” starting on page 445
Bercher, “On some entropy functionals derived from Renyi information divergence”, 2008 – see the abstract, see page 2490 ¶¶ 2-5
Ho et al., “Convexity/Concavity of Renyi Entropy and Mutual Information”, 2015 – see the abstract, see equations 1-10 including equations 2 and 10
Nielsen, “Limits from l'Hoptial rule: Shannon entropy as limit cases of Renyi and Tsallis entropies”, 2010  - see the abstract, see § 3 – this is a mathematical proof which “show that both Renyi and Tsallis information divergences tend to the celebrated Kullback-Leibler divergence…”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147